Citation Nr: 0705462	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than 
September 15, 2004 for severe hallux abducto valgus 
deformity, currently evaluated as 30 percent disabling, 
bilaterally.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to 
March 1971.  This appeal arises from a September 2004 rating 
decision of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for left and right severe hallux abducto valgus 
deformity with severe deformity of the metatarsals and toes, 
and awarded a 10 percent rating per foot, effective July 10, 
1980.  An evaluation of 20 percent was assigned per foot , 
effective March 29, 1999.  By rating decision of 
November 2004, left and right severe hallux abducto valgus 
deformity with severe deformity of the metatarsals and toes, 
was increased to 30 percent per foot, effective 
September 15, 2004.  The veteran disagreed with the effective 
date of the award of 30 percent per foot, and the current 
appeal ensued.  

In his January 2005, notice of disagreement, the veteran 
appears t raise the issue of clear and unmistakable error 
related to an increased rating of 30 percent for severe 
hallux abducto valgus deformity, bilaterally.  That issue is 
not inextricably intertwined with the issue on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, it 
is referred to the RO for any appropriate development.  

The veteran is unrepresented in this matter.  


FINDINGS OF FACT

1.  The veteran initially filed a claim for service 
connection for bilateral foot deformity in July 1980.  

2.  By rating decision of September 2004, the RO granted 
service connection for left and right severe hallux abducto 
valgus deformity with severe deformity of the metatarsals and 
toes, and awarded a 10 percent rating per foot, effective 
July 10, 1980.  An evaluation of 20 percent was assigned per 
foot , effective March 29, 1999.  

3.  By rating decision of November 2004, the evaluation for 
left and right severe hallux abducto valgus deformity with 
severe deformity of the metatarsals and toes, was increased 
to 30 percent per foot, effective September 15, 2004, the 
date of the most recent VA examination.  


CONCLUSION OF LAW

An effective date prior to September 15, 2004, for left and 
right severe hallux abducto valgus deformity with severe 
deformity of the metatarsals and toes, is not warranted.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in July 2005, which asked 
him to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
duty to assist, the letter informed the appellant what 
evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
she had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for an earlier effective date claim.  In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of her claim.  This was not accomplished in this 
case, as the effective date claim was not raised until after 
the grant of service connection.  However, proper VA process 
was performed as to the claim.  The Board concludes that to 
proceed to a decision on the merits would not be prejudicial 
to the appellant in this instance.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing and 
declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Earlier Effective Date

The general assignment of effective dates is governed by 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  
These provide, in pertinent part, that an effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In a claim for increase, the 
effective date of an award shall be the earliest date as of 
which it is factually ascertainable an increase occurred, if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2), 38 C.F.R. § 3.400(o).  

The veteran asserts that an effective date earlier than 
September 15, 2004, is warranted for a 30 percent rating for 
the left and the right foot for severe hallux abducto valgus 
deformity, currently evaluated as 30 percent disabling, 
bilaterally.  He maintains that the grant of 30 percent for 
each foot should begin in 1995.  He asserts that his foot 
condition worsened around that time, but that the RO 
continued to deny service connection for his claim and would 
not provide him with a VA examination.  It is his belief that 
VA has the burden to show that his foot disability did not 
worsen and since there is no additional medical evidence 
prior to September 15, 2004, he claims the evidence is in 
equipoise and therefore, an increased rating is warranted.  

In this case, the veteran first initiated a claim for service 
connection for a bilateral foot disorder in July 1980.  The 
veteran continuously pursued his service connection claim 
from that time and during this period, a medical opinion was 
provided in March 1999 by Stanley D. Bosta, DPM.  Dr. Bosta 
provided no objective medical evidence as to the veteran's 
bilateral foot condition except that the hallux abducto 
valgus deformity of both feet was severe, along with the 
metatarsal and deformed toes, bilaterally.  No additional 
medical evidence related to the veteran's feet was presented 
prior to September 15, 2004.  At that time, a VA examination 
was performed.  The veteran complained of "vise-like" pain 
and grabbing in his feet.  He described weakness, 
fatigability, and lack of endurance of both feet.  He related 
he rarely had swelling of the feet.  He described flare-up of 
the left foot, every five to six days and flareups of the 
right foot on a daily basis.  He was on no pain medication at 
the time of the examination.  Physical examination revealed 
the veteran ambulated with stiff appearing feet with short 
step stride lengths but normal heel to toe movements and some 
mild decreased arm swing.  Both feet had the great toe with 
severe hallux valgus deformity and bunion.  He had easily 
reducible hammertoes of both feet.  There was very poor nail 
care and a malodorous scent to the feet.  There was a very 
darkened left fifth small toenail which was very thickened 
and overgrown.  He had significant pain with palpation of 
both areas of his toes, dorsal feet, the plantar surfaces in 
the metatarsal head regions as well as in the arches, but 
much less in the heels.  There was various callus deformities 
in the metatarsal phalangeal regions on the plantar surfaces 
of the feet, bilaterally, with significant pain with 
palpation over these areas and some of them had a very hard 
center with the possibility of plantar warts present.  He had 
4+ to 5/5 strength throughout the lower extremities.  He was 
able to move his toes into extension and flexion on both 
sides.  There was no edema of the feet.  There was no 
significant warmth of either foot.  There was mild red color 
of both feet.  He was able to rise on his toes and heels with 
some loss of balance in most of these motions.  No other 
major abnormalities were noted.  He carried his feet in a 
mildly externally rotated position with static standing.  He 
had mild flat foot deformities, bilaterally, with 
weightbearing which were correctable when seated without 
weightbearing.  The Achilles tendon did not show any evidence 
of malalignment with weightbearing or nonweightbearing.  The 
diagnoses were complete fusion of the metatarsal phalangeal 
joints 2-3-4 and 5 on the right with partial fusion of 
metatarsal phalangeal joints 2-3-4 and 5 on the left with 
chronic residual pain, multiple recurrent plantar warts, 
chronic metatarsalgia, bilaterally, bilateral hallux valgus 
foot deformities, bilateral callus foot deformities, and 
bilateral chronic plantar fasciitis.  All of the above stated 
diagnoses resulted in chronic persistent foot pain and 
mobility problems.  X-rays of the feet showed bilateral 
hallux valgus with associated degenerative change; otherwise, 
degree of degenerative change was unremarkable for the 
veteran's age.  He also had hammertoes shown on x-rays.  

The veteran's bilateral foot condition is rated by analogy as 
other foot injuries.  Moderately severe foot injuries are 
rated as 20 percent.  In order to warrant a 30 percent 
rating, the veteran's foot condition must be severe in 
disablement.  A 40 percent rating is warranted only when 
there is actual loss of use of the foot.  See 38 C.F.R. 
§ 4.72, Diagnostic Code 5284.  

During this appellate period, the veteran has presented 
medical evidence of a foot disability in March 1999.  At that 
time, the veteran's feet were not objectively evaluated, only 
indicating that the hallux abducto valgus deformity of both 
feet was severe, along with the metatarsal and deformed toes, 
bilaterally.  This evidence was provided in connection with 
an opinion.  However, VA examination of September 2004, 
showed substantial changes in the veteran's bilateral foot 
condition, indicating severe disability, warranting a 
30 percent rating.  Although the March 1999 private medical 
opinion indicated that the bilateral foot condition was 
severe, this private medical opinion does not include a 
description or discussion as to the objective medical 
findings upon which the examiner based his conclusion that 
the veteran's condition was severe.  It is the Board's duty 
to assess the credibility and probative value of evidence 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Therefore, the Board finds that the first time it was 
factually ascertainable an increase in disability occurred, 
and that the veteran's foot condition warranted a 30 percent 
rating, bilaterally, for his foot condition, was when the 
veteran underwent a VA examination in September 2004.  The 
evidence simply does not include objective medical evidence 
showing that the veteran's bilateral hallux abducto valgus 
deformity met the criteria for the assignment of a 30 percent 
rating prior to September 15, 2004.  In order to warrant an 
increase prior to the date established by VA, it must be 
factually ascertainable that an increase has occurred.  That 
was not shown prior to examination of September 2004.  
Therefore, based on the evidence of record, an effective date 
earlier than September 15, 2004, for a 30 percent rating for 
severe hallux abducto valgus deformity, bilaterally, is not 
warranted.  


ORDER

An effective date earlier than September 15, 2004, for severe 
hallux abducto valgus deformity, bilaterally, is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


